Denial of a new trial after conviction of assault and battery was not error.
        DECIDED OCTOBER 3, 1940. REHEARING DENIED NOVEMBER 19, 1940.
The defendant was tried on an indictment charging the offense of an assault with intent to murder, and was convicted of assault and battery. His motion for new trial (consisting of the general grounds and one special ground) was overruled, and he excepted. The special ground assigns error on a short excerpt from the charge of the court. The excerpt, when considered in the light of the entire charge and the facts of the case, does notrequire a reversal of the judgment. The charge as a whole clearly presented the vital issues raised by the evidence and the defendant's statement, and was not prejudicial to his cause. The cases cited in the brief of counsel for the plaintiff in error are not controlling in this case. The verdict was amply authorized by the evidence.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.